AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                 Debbie Louise Gadsden
                                                                       )
                            Plaintiff
                                                                       )
                         v.
                                                                       )
 Nancy A. Berryhill, Acting Commissioner of Social
                                                                       )    Civil Action No.: 5:18-751-DNC
                     Security
                           Defendant
                                                                       )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                  recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of             %, plus postjudgment interest at the rate of         %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
O other: The Court hereby reverses the Commissioner’s decision under sentence four of 42 U.S.C. § 405(g)
with a remand of the cause to the Commissioner for further administrative proceedings.


This action was (check one):
 tried by a jury, the Honorable                           presiding, and the jury has rendered a verdict.

 tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable David C. Norton, United States District Judge, who granted defendant’s Motion to
Dismiss.

                                                                                ROBIN L. BLUME
Date:     November 5, 2018                                                 CLERK OF COURT


                                                                             s/Glenda J. Nance
                                                                                       Signature of Clerk or Deputy Clerk

                                                                             s/Glenda J. Nance
                                                                             Deputy Clerk
